              Case 1:18-cv-03501-JGK Document 249 Filed 06/03/19 Page 1 of 1




The Honorable John G. Koeltl                                                                                                    Herbert Smith Freehills New York LLP
United States District Judge                                                                                                    450 Lexington Avenue, 14th floor
                                                                                                                                New York, NY 10017
United States District Court for the Southern District of New York
                                                                                                                                USA
Daniel Patrick Moynihan United States Courthouse                                                                                T +1 917 542 7600
500 Pearl Street                                                                                                                F +1 917 542 7601
New York, NY 1007-1312                                                                                                          D +1 917 542 7810
                                                                                                                                E scott.balber@hsf.com
                                                                                                                                www.herbertsmithfreehills.com

                                                                                                                                Our ref


                                                                                                                                Your ref


                                                                                                                                Date
                                                                                                                                June 03 2019




Via ECF

Re: Democratic Nat'l Comm. v. Russian Federation, Case No. 18-cv-03501

Dear Judge Koeltl:


This Firm represents defendants Aras Agalarov and Emin Agalarov (the "Agalarovs")
in the above-referenced action. Pursuant to Your Honor's Individual Practice 2(G),
the Agalarovs respectfully request oral argument on their motion to dismiss all claims
asserted against them in the Second Amended Complaint.


Respectfully submitted,
/s/ Scott S. Balber
Scott S. Balber


cc: All Counsel of Record (via ECF)




Herbert Smith Freehills New York LLP and Herbert Smith Freehills, an Australian Partnership, are separate member firms of the international legal practice known as
Herbert Smith Freehills.

Herbert Smith Freehills New York LLP is a limited liability partnership registered in England and Wales with registered number OC375072. Its registered office is at
Exchange House, Primrose Street, London EC2A 2EG.
